In a proceeding to judicially settle the final account of the executor of the estate of William O’Connor, deceased, in which the decedent’s brother (Joseph M. O’Connor) filed certain objections to the account, the objector appeals from three separate orders of the Surrogate’s Court, Richmond County, each dated January 7, 1963, as follows: (1) from so much of an order as denied his motion to examine the executor pursuant to section 263 of the Surrogate’s Court Act and, in addition, certain named persons (not parties to the proceeding) pursuant to article 29 of the Civil Practice Act; (2) from so much of an order as denied the objector’s motion to vacate the executor’s demand for a bill of particulars and directed the objector to serve a bill of particulars with respect to his objections; and (3) from an order which denied his demand for a jury trial. The order with respect to the examination is modified by striking out the second decretal paragraph denying the examination of the executor pursuant to section 263 of the Surrogate’s Court Act, and by substituting therefor a provision granting such examination. As so modified, order insofar as appealed from, affirmed, without costs. Order denying the objector’s motion with respect to the bill of particulars and directing the service of the bill, insofar as appealed from, affirmed, without costs. Order denying jury trial affirmed, without costs. The examination of the executor shall proceed on 10 days’ written notice or at such other time and place as the parties may mutually stipulate. The objector’s time to serve the bill of particulars is extended until 20 days after his completion of said examination of the executor. In our opinion it was error to deny the objector’s motion to examine the executor pursuant to section 263 of the Surrogate’s Court Act, notwithstanding that the Objections to the account had already been filed and that an examination of the executor has been directed pursuant to article 29 of the Civil Practice Act (cf. Matter of Walger, 8 AD 2d 971). Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.